United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 16, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-40599
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee.

versus

EMORY ALLAN PETTRY,

                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                   USDC No. 4:03-CR-43-RAS-ALL
                       --------------------

Before KING, Chief Judge, and DeMOSS and CLEMENT, Circuit Judges.

PER CURIAM:*

     Emory Allen Pettry appeals his sentence following a guilty

plea conviction for possession of a controlled substance with

intent to distribute, using and carrying a firearm during and in

relation to a drug trafficking crime, and manufacturing an

unregistered firearm.   Pettry argues that the district court

misapplied the Sentencing Guidelines by enhancing his offense

level for manufacturing an unregistered firearm on the basis that

Pettry manufactured the firearm in connection with another felony


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40599
                                -2-

offense.   Pettry argues that the sentence enhancement is

erroneous in light of U.S.S.G. § 2K2.4, comment. (n.4), because

his sentence for manufacturing a firearm is to be served

consecutively to his sentence for using and carrying a firearm

during and in relation to a drug trafficking crime.

     Pettry’s sentence for manufacturing an unregistered firearm

was not enhanced based on his use of a firearm, but because he

manufactured the device in connection with the felony offense of

manufacturing methamphetamine.   Accordingly, we find no error in

the district court’s sentencing determination.   United States v.

Washington, 340 F.3d 222, 230-31 (5th Cir.), cert. denied, 124 S.

Ct. 942 (2003).

     AFFIRMED.